Title: To Thomas Jefferson from St. John de Crèvecoeur, 16 December 1786
From: Crèvecoeur, Michel Guillaume St. John de
To: Jefferson, Thomas



Sir
Paris 16th. Xre. 1786

Agreable to what I Told you last Wednesday I Saw Yesterday morning the Duke of Harcourt, To whom I most particularly Explained the Motives which had hitherto obliged you to decline Solliciting from the Government the Freedom of Honfleur. Here follows his answer.
“I am Conscious that on many accounts that Freedom will be at least as usefull to us as to The americans; but as the nature of our Government does not admit of Publick debates on such national Subjects as might Tend to Enlighten our Rulers, the only ressource left in that Case is to ask. From what Mr. de Villedeuil Intendant of Rouen and the Marèchal de Castries have [told me] They desire that it may be done, but they can’t well bring the Matter in Council untill the First demand has been made on the part of the Americans by their ambassadeur.—As soon as Mr. Jefferson has Taken that Step I will Cheerfully follow it, and make use of all my Influence.”
I beg you to believe that what few Steps I have Taken in this Matter have been urged by the desire of doing what I Thought might be usefull, and not in consequence of any Presumptuous Motives; I was Encouraged beside by the Friendship the duke honord me with, and by the Knowledge I had of his being Extremely desirouse To unite some part of the american Trade with the Province he Governs, of which he is a Native. I am with great Respect Sir Your very Humble Servt,

St. John De Crevecoeur

